DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 46, 50-52, 57, 58 and 62-64. 
Applicant cancelled 49 and 61; claims 1-45 were cancelled from a previous action.
Status of claims:
Claims 46-48, 50-60 and 62-64 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-48, 50-60 and 62-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 46-48, 51, 52, 55-60, 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenz et al. (US20100306708) (hereinafter Trenz) and Hyoung et al. (US20100017470) (hereinafter Hyoung).

Per claim 46, Trenz discloses a method, comprising: receiving, by a first terminal, a first input, wherein the first input instructs the first terminal to display a first screen that comprises a profile picture of a first user, and the first user is an owner of the first terminal or a contact saved on the first terminal(paragraph 0066, 0067 and 0077, Fig 5 and 6, i.e. when the user initially logs into the system, a home screen may be displayed and a home screen 500 may include a profile representation 510), and the first screen is a voice call screen usable by the first terminal to perform voice communication with a second terminal (paragraph 0128, i.e. processing circuitry 306 may transmit the message provided through the text box to as a text message or multimedia message directly to a cell phone or other suitable mobile device associated with the particular member, also see paragraph 0098, processing circuitry 306 may retrieve a phone number of the user associated with information region 670 and provide that phone number or automatically dial that phone number when the user selects contact option 664 );  searching, by the first terminal in response to the first input, for a profile picture of the first user that corresponds to current scenario information of the first user, to identify a first profile picture of the first user (paragraph 0095, Fig 6, i.e. after the user logs into the network or community, screen 600 may be displayed and user identifier region 670 may correspond to the user who just logged into the system and user identifier region 670 may change to correspond to the selected or searched for other community member), wherein the current scenario information of the first user comprises current time information, current address information, or current status information of the first user, the current status information of the first user comprises current motion information or current emotion information of the first user (paragraph 0068 and 0095, i.e. after the user logs into the network or community, screen 600 may be displayed and user identifier region 670 may correspond to the user who just logged into the system and profile representation 510 may change dynamically over time depending on the mood of the user or based on a clock), and wherein the first profile picture is a  after the user logs into the network or community, screen 600 may be displayed and user identifier region 670 may correspond to the user who just logged into the system, The user may select or search for various other community members on the network or community and as a result, user identifier region 670 may change to correspond to the selected or searched for other community member, also see paragraph 0103, i.e. community member identifiers 650 may also be displayed within profile hub-and-spoke arrangement 610 or outside profile hub-and-spoke arrangement 610. It should be understood, that community member identifiers correspond to other users or members of the community or network); displaying, by the first terminal in response to the first input, the first screen comprising the first profile picture of the first user (paragraph 0068 and 0069, Fig 6) but fails to explicitly disclose  after displaying, by the first terminal in response to the first input, the first screen comprising the first profile picture, and in a process of performing voice communication with the second terminal, receiving, by the first terminal, a second profile picture of the owner of the second terminal that is sent by the second terminal; and displaying, by the first terminal in response to receiving the second profile picture of the owner of the second terminal, the first screen comprising the second profile picture.
In an analogous field of endeavor, Hyoung discloses after displaying, by the first terminal in response to the first input, the first screen comprising the first profile picture (paragraph 0112, i.e. when the first user selects the icon 1320 representing the mobile phone of "Jinny", the second user, the mobile phone 110 displays a frame 1600 or 1700 making a call to the mobile phone 150 of "Jinny") , and in a process of performing voice communication with the second terminal (paragraph 0116, i.e. the first user communicates [voice communication, data communication, etc.] with the communication terminals 150, 160, 170 and 180 of the second user represented by icons using the icons displayed in the communication terminal 110), receiving, by the first terminal, a second profile picture of the owner of the second terminal that is sent by the second terminal (paragraphs 0117-0119 i.e. the second user corrects his/her office phone number using his/her communication terminal [for example, mobile phone or PC]  150 [2310].  The communication terminal 150 transmits the corrected office phone number to the server 130 [2320]. The server 130 transmits the corrected office phone number of the second user to the communication terminals [for example, mobile phones] of the users forming the network with the second user [2330] and the icon representing an office phone number 1330 represents the updated office phone 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hyoung into the invention of Trenz, where Trenz provides systems and methods for handling profiles in a community are provided.  A 
profile hub-and-spoke arrangement may be provided which includes a profile representation associated with a user as the hub and one or more media asset representations as one or more spokes and Hyoung provides apparatus and method for communication by exchanging icon profiles between 
users and using icons forming the exchanged icon profiles in order to confirm information of updated status between users, see Hyoung, paragraph 0006-0008.
Per claim 47, the combination  discloses the method according to claim 46, wherein Trenz discloses  the first terminal saves at least two profile pictures of the first user and scenario information corresponding to each profile picture of the at least two profile pictures, and the first profile picture is one of the at least two profile pictures (paragraph 0070, i.e. one type of profile representation 510 when the user is active [e.g., logged in] and may display, for the other users, a different profile representation 510 when the user is inactive [e.g., logged out]).
Per claim 48, refer to the same rationale as explained in claim 47.
Per claim 51, the combination discloses the method according to claim 46, further Trentz discloses  comprising: a profile picture of the owner of the first terminal that corresponds to current scenario information of the owner of the first terminal (paragraphs 0068-0070, i.e. examiner interprets that a first user can change Icon to represent their mood) Hyoung discloses sending, by the first terminal, to the second terminal in response to third input on the first screen paragraph 0117-0119, teaches second mobile device changing its icon, however, the first terminal can change its icon as well, including changing from work to home, therefore examiner interprets combination of Trenz and Hyoung rejects the above claim language.   

Per claim 52, refer to the same rationale as explained in claim 51.
Per claim 55, the combination discloses the method according to claim 46, wherein Trenz discloses  the first screen is a voice call screen usable by the first terminal to perform voice communication with at least two second terminals, and the first profile picture is a profile picture of a preset owner in owners of the at least two second terminals (paragraph 0112, Fig 6, i.e. first and second members of a community)
Per claim 56, the combination discloses the method according to claim 46, wherein Trenz discloses after displaying, by the first terminal in response to the first input, the first screen comprising the first profile picture, the method further comprises: displaying, by the first terminal after detecting that the current scenario information of the first user has changed, the first screen comprising a third profile picture, wherein the third profile picture is of the first user and corresponds to changed scenario information (paragraphs 0068 and 0070, i.e. profile representation 510 may change dynamically over time depending on the mood of the user or based on a clock and processing circuitry 306 may receive a user selection that associates a particular profile representation 510 with a mood of the user. For example, one image of the user being sad may be associated with a sad mood while another image of the user being happy may be associated with a happy mood, examiner interprets, many images could representative of a particular mood of user or member).
Per claim 57, refer to the same rationale as explained in claim 56.
Per claim 58, refer to the same rationale as explained in claim 46, see Trenz, paragraph 0046, terminal and interface).
Per claim 59, refer to the same rationale as explained in claim 47.
Per claim 60, refer to the same rationale as explained in claim 48.
Per claim 63, refer to the same rationale as explained in claim 51.
Per claim 64, refer to the same rationale as explained in claim 51.
Allowable Subject Matter
10.	Claims 50, 53, 54 and 62 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 50, in response to second input corresponding to the first prompt information on the third screen, the first screen comprising the second profile picture, wherein the second input instructs the first terminal to change the first profile picture to the second profile picture[ similar to claim 62]
Claim 53 and 54, when a priority corresponding to the current time information is higher than a priority corresponding to the current address information, sequentially searching, by the first terminal in descending order of the priorities of the current time information, for the first profile picture of the first user that corresponds to the current time information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647